Case 2:18-bk-24510-VZ                     Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                               Desc
                                           Main Document    Page 1 of 29


IAnorney or Party Name, Address, Telephone & FAX Nos ., State               FOR COURT USE ONLY
I Bar No. & Email Address
IDonny A Ekine                                                                                                                                     -,
                                                                                                                                                    I

 Law Offices of Donny A Ekjne
 3250 Wilshire Blvd., Ste. 2003
 Los Angeles, CA 90010
 213-383-2265
 Email: inyelaw@ dslextrcme.com
-=.J   Individual appearing without attorney
       AttorneyJo"c D~btor
                                                   UNITED STATES BANKRUPTCY COURT
L_                                             __ ~_E_N_T~L DISTRICT OF          CAL IF~
                                                                                     ;.;.. O..:,.;
                                                                                              R,,--,
                                                                                                   N-=--,----
                                                                                                     IA       _ __
 In re:
                        Bondera Garrett Newton                              CASE NO. : 2:18-bk-24510-ER

                                                                            CHAPTER: 13


                                                                                          SUMMARY OF AMENDED SCHEDULES,
II                                                                                             MASTER MAILING LIST,
                                                                                               ANDIOR STATEMENTS
                                                                                                   [LBR 1007-1(c)]
L                                                               Debtor(s)

A filing fee is required to amend Schedules D, or ElF (see Abbreviated Fee Schedule on the Court's website
yvww .cacb.uscourts.gov). A supplemental master mailing list (do not repeat any creditors on the original) is also required as an
attachment if creditors are being added to the Schedule D or ElF . Are one or more creditors being added? ~ Yes ~ No

The following schedules, master mailing list or statements (check all that apply) are being amended :
 i1 Schedule AlB         iJ Schedule C               ~ Schedute D       ~ Schedule ElF             ~ Schedule G

 .=J Schedule H              LiJ Schedule I            ..tl   Schedule J     o   Schedule J-2                LJ   Statement of Financial Affairs

 o     Statement About Your Social Security Number(s)                        =:J Statement of
                                                                             Intentions
                                                                                                                  Master Mailing List


 Ii ] Other (specify)         Means test, Chapter 13 Plan-1 st amendment

Ilwe declare under penalty of perjury under the laws of the United States that the amended sc
statements are true and correc\.

 Date :       r lNL-­
               --~=-~-~r-~~--~
                                                                Bondera Garrett Newton
                                                                Debtor 1 Signature

                                                                Debtor 2 (Joint Debtor) Signature (if applicable)

NOTE: It is the responsibility of the Debtor, or the Debtor's allorney , to serve copies of all amendments on all creditors listed in this
Summary of Amended Schedules . Master Mailing List. and/or Statements , and to complete and file the allached Proof of Service of
Document.




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California .

 December 2015                                                     Page 1                                         F 1001-1.1.AMENDED.SUMMARY
Case 2:18-bk-24510-VZ                 Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                       Desc
                                       Main Document    Page 2 of 29




                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
3250 Wilshire Blvd., Ste 2003
Los Angeles, CA 90010

A true and correct copy of the foregoing document entitled (specify) : Summary of Amended Schedules, Master
Mailing List, and or Statements      will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below :




1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) _ _ , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                  U     Service information continued on attached
page

2. SERVED BY UNITED STATES MAIL: On (date)                   07/18/2019       , I served the following persons and/or entities
at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in
a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows . Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed .



                                                                                  :ll   Service information continued on attached
page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P . 5 and/or controlling LBR, on (date) _ _, I served the following
persons and/or entities by personal delivery , overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed .



                                                                                  ~ Service information continued on attached
page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
          't- t    .         Donny A. Ekine                                               /s/ Donny A. Ekine
                                                                                         ------~-------------------------------
 Date                        Printed Name                                                 Signature




    This form is mandatory . It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                Page 2                                    F 1007 -1.1 .AMENDED.SUMMARY
                    Case 2:18-bk-24510-VZ                                  Doc 66        Filed 07/18/19         Entered 07/18/19
                                                                                                                            Magnum 11:29:42       Desc LLC
                                                                                                                                   Property Investments,
,abel Matrix for local   ""~"''''''i'''l                                   Courtesy NEF
                                                                            Main Document              Page 3 of 29               27489 Agoura Rd" Suite 102
1973-2                                                                     The Law Offices of Michelle Ghidotti
:ase 2:1S-bk-24510-VZ                                                      1920 Old Tustin ave                                    Agoura Hills, Ca 91301-2481
 :entral District of California                                            Santa Ana, CA 92705-7811
 .os Angeles
 lat Jul 13 09: 20: 31 PDT 2019
,l:,Ll:1l:.t:1I,11; Acquisitions, Inc,                                     Los Angeles Division                                   BMW Bank North America
:7489 Agoura Road, STE 102                                                 255 East Temple                                        2135 E Parleys Way 1301
,goura Hills                                                               Los          CA 90012-3332                             Salt Lake City UT 84109-1666
~oura Hills, ea 91316 United States 91301-2481




lSI                                                                        Beneficial 1, Inc                                      Carrington Mortgage Services
114 S Franklin St                                                          901 Sun Valley Blvd Suite 220                          2201 E 196th St
           PA 16354-2168                                                   Concord, CA 94520-5811                                            IN 46074



:hristiana Trust                                                           Directv, LLC                                           (p)PORTFOLIO RECOVERY ASSOCIATES LLC
iOl Carr Rd Suite 100                                                      by American InfoSouIce as agent                        PO BOX 41067
filminqton DE 19809                                                        PO Box 5008                                            NORFOLK VA 23541-1067
                                                                           Carol Stream, IL 60197-5008


'restige Default Services                                                  Sierra Credit                                          U,S,Bank Trust National Association, as Trus
920 Old Tustin Ave                                                         9160          Ave                                      of the PRP II Pals Investments Trust
ianta Ana CA 92705-7811                                                    Chatsworth CA 91311-5801                               SN "'H.' J.<.:~lIU Corpor,ati<on
                                                                                                                                  323 5th Street
                                                                                                                                  Eureka, CA 95501-0305

IS Bank Trust National Association, Trustee                                United States Trustee                                  Bondera Garrett Newton
tichelle Ghidotti-Gonsalves Esq 232837                                     915 Wilshire Blvd, Suite 1850                          10918 Crenshaw Blvd
,920 Old Tustin Ave                                                        Los          CA 90017-3560                             Inglewood, CA 90303-5442
:anta Ana, CA 92705-7811


lonny AEkine                                                               Nancy K Curry (TR)
,aw Offices of Donny AEkine                                                1000 Wilshire Blvd., Suite 870
 250 Wilshire Blvd" Ste, 2003                                              Los Angeles, CA 90017-2466
,os Angeles, CA 90010-1610




                     The           mailing address (p) above has been substituted for the           entity/entities as so
                     by said entity/entities in a Notice of Address filed pursuant to 11 U,S.C, 342(f) and Fed.R,Bank,P, 2002 (9) (4).


ortfolio           Associates, LLC
:/0 Dell Financial           LLC
OS 41067
odoll: VA 23541




                    The following          "''''I.,'''l,J'''':U~''   may    been   -U'---'-- for notice due to an undeliverable (u) or   \.I\,IIJ .... " ..   ~'"   (d) address,
                 Case 2:18-bk-24510-VZ   Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42 Desc
:u)tlS Bcmk Trust NA                     (u) Doris Document
                                          Main     Mason    Page 4 of 29   End of Label Matrix
                                                                           Mailable recipients   19
                                                                           Bypassed recipients    2
                                                                           Total                 21
                 Case 2:18-bk-24510-VZ                                    Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                              Desc
                                                                           Main Document    Page 5 of 29
 Fill in this information to identify your case and this filing:
 Debtor 1                    Bondera Garrett Newton
                             First Name                                 M~ddte Name                         LaSt Name

. Debtor 2
(Spouse. if filing)                                                     Miodl"Name                          Last Name


United Slates Bankruptcy Court for the:                      CENTRAL DISTRICT OF CALIFORNIA

Case number             2:18.bk.24510-ER                                                                                                                         ..   Check if this is an
                                                                                                                                                                      amended filing




In each category, separately list and describe Items. List an asset only once, If an asset fits In more than one category, list the asset in the category where you
think it fits best Be as complele and accurate as possible, If two married people are filing together, both are equally responsible for supplying correct
information, If more space is needed, attach a separate sheet to this form, On the top of any additional pages, write your name and case number (if known).
Answer every question .

...            D.e.~.cribe Each Residence.        BUilding, Land, or Other Real Estate You Own or Have an Interest In

   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   o No. Go to Part 2.
   .. Yes. Where is the property?




 1.1                                                                            What Is the property?        CheCk silihal apply

        House                                                                         o     Single-family home                        Do not deduct secured claims or ., ••'mr.tim'~
        Street address. if avaIlable. or other description                                                                            the amount of    secured claims on
                                                                                      •     Duplex or multi-unit building
                                                                                                                                      Creditors Who       Claims Secured by Property.
                                                                                            Condominium or cooperative
                                                                                      o
                                                                                      o     Manufactured or mobile home
                                                                                                                                      Currnnt value of the        Current value of the
                                                                                      OLand                                           enllre property?            portion you own?
        City                              State              ZIP Code                 D     Investment property                               $810,000.00                 $810,000.00
                                                                                      o     Timeshare
                                                                                                                                      Oescribe the nature of your ownership Interest
                                                                                      ..    Other     3 Units                         (such as fee simple, tenancy by the entireties, or
                                                                                Who has an inlerest in the property? Chac\< one       a life estate), If known.
                                                                                      .. Debtor 1 only                                Fee
                                                                                      o     Debtor 2 only
        County
                                                                                      o     Debtor 1 and Debtor 2 only
                                                                                                                                      o     Check If this Is community property
                                                                                      o     At least one of the debtors and another         (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property Identification number:

                                                                                       familiy residence, located at: ,
                                                                                 FMV provided from Appraisal report dated 05-20-2019


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here ....................................... ,................................... =>                         $810,000.00


1m! ~~.s:ribe Your Vehicles
Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle. also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A1B                                                                       Schedule AlB: Property                                                                   page 1
Soltware Copyrighl (e) 1996-2019 Best Case. LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
                  Case 2:18-bk-24510-VZ                       Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                              Desc
                                                               Main Document    Page 6 of 29
 Debtor 1           Bonders Garrett Newton                                                                          Case number (if known)      2: 18·bk-2451 O-ER

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

  ONo
  •       Yes

                                                                                                                             Do nol deduct secured claims or Axp.·mnlions.
 3.1       Make:        Hunydai                               Who has an Interest in the property? Check one
                                                                                                                             the amount of any secured claims on
           Model:       Sonata                                •      Debtor 1 only                                           Creditors Who Have Claims Secured by Propeny.
           Year         2015                                  o Debtor 2 only                                                Current value of the     Current value of the
           Approximate mileage:                               o Debtor 1 and Debtor 2 only                                   enllre property?         portion you own?
           Other information:                                 o At least one 01 the debtors and another
                                                              o Check if this is community property                                     $9,000.00               $9.000.00
                                                                     (see Inslructlons)




4. Watercraft. aircraft, motor homes. ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boals, trailers, molors, personal watercraft. fishing vessels, snowmobiles, motorcycle accessories

  •       No
  DYes



5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
  .pages you have attached for Part 2. Write that number here .............................................................................=>                 $9.000.00

. . . . .Describe Your Personal and Household Items
 Do you own or                 any     or   eQ'UltiaOle
                                                                                                                                                    portion you own?
                                                                                                                                                    Do not deduct secured
                                                                                                                                                    claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances. furniture. linens. china, kitchenware
      o No
      •   Yes. Describe .....

                                                household


7. Electronics
   Examples: Televisions and radios; audio, video, stereo. and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games


      o• No
         Yes.     Describe .....

8. Collectibles of value
   Examples: Antiques and figurines: paintings. prints. or other artwork; books, pictures, or other art objecls; stamp, coin, or baseball card collections;
               other collections, memorabilia. collectibles
      o
      No
      •    Yes. Describe .....

                                                                                                                                                                    $300.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment: bicycles, pool tables, golf clubs. skis; canoes and kayaks; carpentry tools;
             musical instruments


      o• No
         Yes.      Describe .. ".

10. Firearms
    Examples: Pistols. rifles. shotguns, ammunition, and related equipment

      •    No
Official Form 106NB                                                         Schedule NB Property                                                                        page 2
Software Copyright Ie) '996·2019 Besl Case, llC www,beSlcase,CQrrt                                                                                           Bes! Case Bankruplcy
              Case 2:18-bk-24510-VZ                                         Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                                        Desc
                                                                             Main Document    Page 7 of 29
Deblor 1                          Garrett Newton                                                                                             Case number (if known)    2:18.bk·24510·ER

   o Yes.      Describe..

11. Clothes
    Examples: Everyday clothes. furs, leather coats, designer wear, shoes, accessories
   ONo
   II   Yes. Describe .....

                                                             clothing and                                            & shoes                                                             $1.200.00


12. Jewelry
     Examples: Everyday jewelry. costume jewelry, engagement rings.                                                         rings. heirloom jewelry, watches, gems, gold. silver
   o No
   II   Yes. Describe....

                                           Personal small jewerly items                                                                                                                     $350.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
   II   No
   o Yes.       Describe .....

14. Any other personal and household items you did not already list, including any health aids you did not list
   II   No
   o Yes.       Give specific information .....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                               $5,650.00


IIIIIIII   Describe Your Financial Assets                                                  ..
 Do you own or have any legal or equitable interest in any of the following?                                                                                                         value   the
                                                                                                                                                                            portion you own?
                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                            claims or exemptions.

16. Cash
     Examples: Money you have in your waliet, in your home, in a safe deposit box, and on hand when you file your petition
   DNo
   II yes ............................................................................................................. .

                                                                                                                                                  Cash on hand
                                                                                                                                                              -~---==::=            ..
17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions. brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
   o  No
   II yes ......                                                    Institution name:

                                                          Checking
                                              17.1.       XXXXX7441                               Bank of America                                                                            ,271.00



                                              17.2.       Savings account                         Northrop Grumman FCU                                                                   $35,000.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    II No
    Dyes.........                                       Institution or issuer name:



Official Form 106A1B                                                                       Schedule AlB: Property                                                                               page 3
Software Copyright (c) 1996-2019 8asl Case. LLC www.bes\case.com                                                                                                                     Bes\ Case BanKruptcy
               Case 2:18-bk-24510-VZ                        Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                 Desc
                                                             Main Document    Page 8 of 29
 Debtor 1       Bondera Garrett Newton                                                                               (if known)    2: 18-bk-2451 O-ER

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC. partnership, and
    joint venture

     • No
     o Yes.    Give specific information about them.".
                                     Name of entity:                                                    % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Ne'Qo!lalble instruments include personal checks, cashiers' checks,    notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by    or delivering them.


     o• No
        Yes. Give specific information about them
                                       Issuer name:

21   Retirement or pension accounts
     Examples. Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts. or other pension or profit-sharing plans

     • No
     o Yes. List each account separately.
                                    Type of account:                  Institution name:

22. Security        and prepayments
    Your share all unused deposits you have made so that you may continue service or use from a company
    Examples. Agreements with landlords, prepaid rent, public utilities (electric, gas. water), telecommunications companies, or others

     • No                                                             Institution name or individual:
     Dyes .. """ .......

23. Annuities (A contract for a periodiC payment of money to you, either for life or for a number of years)

     • No                     Issuer name and description.
     Dyes........... .

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

     • No                     Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
     Dyes........... "

25. Trusts, equitable or future interests in property (other than anything listed in line 1). and rights or powers exercisable for your benefit


     o• No
        Yes.   Give specific information about them ...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual nrr,np,rtv
    Examples: Interne I domain names, webs/tes, proceeds from royalties               agreements
     a No
     o Yes,    Give specific information about them ..

27, Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses


     o• No
        Yes.   Give specific information about them ...

 Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

28. Tax refunds owed to you


     o• No
        Yes. Give specific information about them, including whether you already filed the returns and the lax years .......



29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement. property settlement
     aNa
     o Yes. Give specific information .... ,.

Official Form 106A1B                                               Schedule AlB Property                                                                 page 4
Software Copynghl (c) 1996-2019 Best Case. LLC· www.bestcase.com                                                                              Best Case BankruplCy
               Case 2:18-bk-24510-VZ                                 Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                                     Desc
                                                                      Main Document    Page 9 of 29
 Debtor 1        Bondera Garrett Newton                                                                                             Case number (if known)

30, Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments. disability benefits, sick pay, vacation pay, workers' compensation, Social Security
              benefits; unpaid loans you made to someone else
    II No
    o Yes,      Give specific information.,

31. Interests in insurance policies
     Examples, Health. disability, or life insurance; health                              account (HSA); credit, homeowner's, or renter's insurance
    II No
    IJ   Yes, Name the insurance company of each policy and list its value.
                                  Company name:                                                                         Beneficiary:                               Surrender or refund
                                                                                                                                                                   value:

32. Any interest in nrrm",rtv that is due you from someone who has died
      If you are the                    of a          trust. expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died,
    II   No
    o Yes,      Give specific information"


33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents. employment disputes, insurance claims. or rights to sue
    II   No
    o Yes,      Describe each claim"""",

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    II   No
    o Yes,      Describe each claim""

35, Any financial assets you did not already list
    II   No
    o Yes.      Give specifiC information"


 36, Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here ............................................................................. ' ...................................... .          $36,471.00

II1II       Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37, 00 you own or have any legal or equitable interest In any business-related property?
   II No. Go to Part 6.
   o Yes      Go to line 38



            Describe          Farm. and Commercial Flshlng·Related Property You Own or Have an Interest In,
            If you own   Of      an interest in farmland, list il in Part 1,


46, Do you own or have any legal or equitable interest in any farm- or commercial fishing·related property?
       II   No, Go to Part 7

       o Yes,    Go to line 47.



_ . Describe All Property You Own or Have an Interest In That You Did Not Lis! Above


53, Do you have other property of any kind you did not already list?
    Examples: Season tickets. country club membership
    II   No
    o Yes, Give specific information, ... _.,,,
 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                                             $0.00




Official Form 106A1B                                                              Schedule AlB Property                                                                               page 5
Sohwar. Copyright (c) 1996,2019 Besl Case_ LLC www.bestcase.com                                                                                                            Besi Case Bankruptcy
             Case 2:18-bk-24510-VZ                                   Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                                                               Desc
                                                                     Main Document    Page 10 of 29
Debtor 1         Rn,nrlp,r·",   Garrett Newton                                                                                        Case number (if/mown)    2:18·bk·24510·ER

               List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 ......................................................................................................................                                                 $810,000.00
                                                                                                                                                                    .....................................................••••

56. Part 2: Total vehicles, line 5
57.   Part 3: Total personal and household items, line 15
58.   Part 4: Total financial assets, line 36
59.   Part 5: Total business-related property, line 45
60. Part 6: Total farm- and fishing-related property, line 52
61. Part 7: Total other property not listed, line 54                                             +                    $0.00
62. Total personal property. Add lines 56 through 61 ...                                                                             Copy personal property total


63. Total of all property on Schedule AlB. Add line 55 + line 62                                                                                                                                   $861                         .00




Official Form 106A1B                                                               Schedule AlB: Property                                                                                                                        page 6
Software Copyright (e) 1996·2019 Best Case. LLC www.beslcase.com                                                                                                                                             Best Case Bankruptcy
                    Case 2:18-bk-24510-VZ                        Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                    Desc
                                                                 Main Document    Page 11 of 29
    Fill in this information to identify your case:

i   Debtor 1                  Bondera Garrett Newton
                                                              Middle Name                   Last Name

    Deblor 2
    (Spouse if, filing)                                       Middle Name                   Last Name


    Unlled Stales Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

    Case number           2:18-bk-24510-ER
    (if known)                                                                                                                           II Check if this is an
                                                                                                                                             amended filing




Schedule C: The Property You Claim as Exempt                                                                                                                      4/16

Be as complete and accurate as possible, If two married          are filing together. both are equally responsible for supplying correct information, Using
the           you listed on Schedule AlB: Property          Form 106NB) as your source, list the property thai you claim as exempt. If more space is
        fill oul and attach to this page as many copies of Pan 2: Additional Page as necessary, On the lop of any additional pages. write your name and
case number (if known),

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so Is to state a
specific dollar amount as          Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit       exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if        claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value    the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

1:m;'M!eJlllltify the Property

    1, Which set of exemptions are you claiming? Check one only, even if your spouse is filing wiCh you,

          • You are claiming state and federal non bankruptcy exemptions, 11 U,S,C. § 522(b)(3)

          o You are claiming federal exemptions.            11 USC, § 522(b)(2)

    2. For any property you list on Schedule AlB that you claim as exempt, fill in the information below.
                  d.."".I"Ur", of the                                                   Amount of the exemption you claim         Specific laws that allowexempUon
                                lists
                                                                                        Check only one box for (lach 8xempllon.


          House                                                                         II                               $0.00    C.C.P. § 703.140(b)(1)
                                                                        $810,000.00
          Single familiy              located at: ,
          FMV provided from Appraisal report                                            o      100% of fair market value, up to
          dated 05-20-2019                                                                     any applicable statutory limit
          Line from Schedule AlB: 1.1

          Various household                    and                                                                  $3,800.00     C.C.P. § 703.140(b)(3)
                                                                            $3,800.00   II
          furnitures
          Line from Schedule AlB: 6.1                                                   0      100% of fair market value, up to
                                                                                               any applicable statutory limit

          Family pictures and books at                                                                                $300.00     C.C.P. § 703.140(b)(5)
                                                                             $300.00    II
          nominal value
          Une from Schedule AlB: 8.1                                                    D      100% of fair market value, up to
                                                                                               any applicable statutory limit

          Personal clothing and wearing                                                                             $1,200.00     C.C.P. § 703.140(b)(3)
                                                                            $1,200.00   II
          apparel & shoes
          Une from Schedule AlB: 11.1                                                   0      100% of fair market value, up to
                                                                                               any applicable statutory limit

          Personal small jewerly items                                                                                $350.00     C.C.P. § 703.140(b)(4)
                                                                             $350.00    II
          Une from Schedule AlB: 12.1
                                                                                        D      100% of fair market value, up to
                                                                                               any applicable statutory Iimil



    Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                                       page 1 of 2
    Soflware Copyright (c) 1996-2019 6est Case, LLC· www.beslcase.com                                                                                  6est CBSe Bankruptcy
              Case 2:18-bk-24510-VZ                                       Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                         Desc
                                                                          Main Document    Page 12 of 29
Debtor 1                       Garrett New.tc..oc..n..•................                                               Case number (if known)     2: 18·bk-2451 O-ER
     BrI,e~;dieIU:·rilJtIQn   of tile                                     Current value of the   AmOUl1t   '<1' the exemption YOti claim       Specific laws that allow exemption
                               lilltll                                    portion you own
                                                                                                 Check only one box for each exempl/on.


     Cash on hand
     Line from Schedule AlB: 16.1
                                                                                    $200.00
                                                                                                 •
                                                                                                 D
                                                                                                                                 $200.00
                                                                                                      100% of fair market value, up to
                                                                                                                                               C.C.P. § 703.140(b)(5)


                                                                                                      any applicable statulory limit

     Checking XXXXX7441: Bank of
     America
     Line from Schedule AlB                17.1
                                                                                     ,271.00
                                                                                                 •
                                                                                                 D
                                                                                                                              $1,271.00
                                                                                                      100% of fair market value, up to
                                                                                                                                               C.C.P. § 703.140(b)(5)


                                                                                                      any applicable statutory limit



     FCU
                   account:

     Line from Schedule AlB:
                                         Nn,rU'rn,n


                                            17.2
                                                        Grumman
                                                                                $35,000.00
                                                                                                 •
                                                                                                 D
                                                                                                                             $26,554.00
                                                                                                      100% of fair market value, up to
                                                                                                                                               C.C.P. § 703.140(b)(5)


                                                                                                      any applicable statutory limit


3.               claiming a homestead exemption of more than $160,3751
                 to adjustment on 4101119 and every 3 years after thaI for cases filed on or after the date of adjustment.)
     •      No

     D      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            D        No
            DYes




Official Form 106C                                                   Schedule C: The Property You Claim as Exempt                                                          page 2 of 2
Software Copyright (c) 1996·2019 Besl Case. LLC • www.beslcase.com                                                                                                   Besl Case Bankruplcy
                 Case 2:18-bk-24510-VZ                                      Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                 Desc
                                                                            Main Document    Page 13 of 29


 1"111 in this mformation to ideali                our case:

 Debtor 1                          _=--'-"...•...........G
                                                         ..... arrett   Newton

 Debtor 2
 (Spouse, if filing)


 United States Bankruptcy Court for the;                                     DISTRICT OF CALIFORNIA

 Case number                 2:18-bk-24510-ER                                                                              Check if this is:
 (If known)
                                                                                                                           •    An amended filing
                                                                                                                           o    A supplement showing postpetition chapter
                                                                                                                                13 income as of the following date:



 Schedule I: Your Income                                                                                                                                              12/15
Be as           and accurate as possible. If two married people are                                                 are equally            for
supplying correct information. If you are married and not filing jointly,                 is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not          information about your spouse. If more space Is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question .

...all:· 'lIIIiillllllllllllllllllllll Describe Employment
     .....

 1.      Fill In your employment
         information.                                                                     Debtor 1

         If you have more than one job,                                                   •   Employed                             o Employed
         attach a separate page with                                             status
         information about additional                                                     o Not employed                           o Not employed
         employers.
                                                                Occupation                Health care
         Include part-time, seasonal, or
         self-employed work,                                    Employer's name           In Home Health Care

         Occupation may include student                         Employer's address
                                                                                          120th Hawthorne Blvd
         or homemaker, if it applies.
                                                                                          Hawthorne, CA 90250

                                                                How long employed there?             7 years

1:;m"·Mtlill'• • Give _ ~_"'.:. '~:'_'___ MonthlYJncome
..
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheello this form.

                                                                                                                          FQrOebtof 1          For Debtor 2: or


         List monthly      wages, salary, and commissions (before all payroll
 2.      deductions), nol paid monthly, calculate what the monthly wage would be.                               2.    $          1,000.00      $              N/A

 3.      Estimate and list monthly overtime pay.                                                                3.   +$                        +$             N/A

 4.      Calculate gross Income. Add line 2 + line 3.                                                           4.    $        1.000.00            $       N/A




Official Form 1061                                                                             Schedule I: Your Income                                              page 1
           Case 2:18-bk-24510-VZ                  Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                             Desc
                                                  Main Document    Page 14 of 29

Debtor 1   Bondera Garrett Newton                                                                  Case number (if known)



                                                                                                    For Debtor 1             For   D~btor   2 or

     Copy line 4 here                                                                       4.

5.   List all payroll deductions:
     5a.   Tax, Medicare, and Social Security deductions                                    5a,     $              0.00      $                    N/A
     5b.   Mandatory contributions for retirement plans                                     5b.     $              0.00      $                    NJA
     5c.   Voluntary contributions for retirement plans                                     5c.     $              0.00      $                    N/A
     5d,   Required repayments of retirement fund loans                                     5d.     $                         $
     5e.   Insurance                                                                        5e.     $                         $
     51.   Domestic support obligations                                                     5f.     $                        $
     5g.   Union dues                                                                       5g.     $                         $
     5h.   Other deductions. Specify:                                                       5h.+    $                       + $

6.   Add the payroll deductions. Add lines                                                  6.      $              0.00       $                   N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                    7.      $                         $
8.   List all other Income regularly received:
     8a.    Net Income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business
            receipts. ordinary and necessary business expenses, and
            monthly nel income.                                                             8a.     $                         $
     8b.    Interest and dIvidends                                                          8b.     $                         $
     8c.    Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony. spousal support, child support. maintenance. divorce
            settlement, and property settlement                                             8c.     $             0.00        $                   N/A
     8d.    Unemployment compensation                                                       8d.     $             0.00        $                   N/A
     8e.    Social Security                                                                 8e.     $         1,570.00        $                   N/A
     81.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
                        Veteran Administration                                              Sf.  $                            $                   N/A
     8g.    Pension or retirement                                                           8g.  $                            $                   N/A
     Sh.    Other monthly Income. Specify: Rental income                                    8h.+ $                          + $                   N/A
            Family contribution                                                                  $                            $

9.   Add all other Income. Add lines 8a+8b+Sc+8d+8e+8f+8g+8h.                               9.     $          8,827.00        $                    NIA


10. Calculate monthly Income. Add line 7 + line 9.                                        10, $                       + $                    -$
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household. your dependents, your roommates, and
     other friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
     Specify:                                                                                                                  11. +$

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
     Write that amount on the Summary of Schedules and Statistical               of Certain Liabilities and Related Data, if it
     applies                                                                                                                          12,     $          9,827.00
                                                                                                                                             Combined
                                                                                                                                             monthly Income
13. Do you expect an increase or decrease within the year after you file this form?
      •      No.
      D      Yes. Explain:




Official Form 1061                                                     Schedule I: Your Income                                                            page 2
            Case 2:18-bk-24510-VZ                       Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                    Desc
                                                        Main Document    Page 15 of 29


FIll in tnis information to idenlify your case:

Debtor 1                Bondera Garrett Newton                                                             Check this is:
                                                                                                           •   An amended filing
Debtor 2                                                                                                   o                           oo:,{O,emlon chapter
(Spouse, if filing)                                                                                                                             date:

United States Bankruptcy Court for the       CENTRAL DISTRICT OF CALIFORNIA                                      MM IDD/YYYY

Case number           2:18.bk.24510-ER
(If   known)



Official Form 106J
                                                                                                                                                        12/15
    as complete      accurate as possible. If two married people are filing together, both are equally responsible             correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (If known). Answer every question .




        •   No. Go to line 2,
        o Yes. Does Debtor 21ive in a separate household?
                 o No
                 o Yes. Debtor 2 must file Official Form 106J-2. Expenses for Separate Household of Debtor 2,
2,      Do you have dependents?          •    No

        Do not list Debtor 1 and         o Yes,        Fill out this information for                                 Dependent's       Does dependent
        Debtor 2,                                      each dependenL                                                                  live with you?

        Do not state the                                                                                                                 No
        dependents names,                                                                                                              DYes
                                                                                                                                       o No
                                                                                                                                       DYes
                                                                                                                                       ONo
                                                                                                                                       DYes
                                                                                                                                       ONo
                                                                                                                                       DYes
3,      Do your expenses include                   •   No
        expenses of people other than
        yourself and your dependents?              DYes



         your expenses as      your                                               you are using          as a supplement     a          13 case to
expenses as of a date after the bankruptcy is                     If this is a supplemental Schedule J, check the box at the top of the fOfm and fill   the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have Included It on Schedule I: Your Income
(Official Form 1061.)

4,       The rental or horne ownership expenses for your residence. Include first mortgage
         payments and any rent for the ground or lot.                                                       4, $

         If not included in line 4:

         4a,   Real estate taxes                                                                           4a,   $                            0.00
         4b,   Property. homeowner's, or renter's insurance                                                4b.   $                            0.00
         4c,   Home maintenance, repair, and upkeep expenses                                               4c,   $                            0.00
         4d.   Homeowner's association or condominium dues                                                 4d.   $
5.       Additional mortgage payments for your residence, such as home equity loans                         5,   $




Official Form 106J                                                        Schedule J: Your Expenses                                                     page 1
          Case 2:18-bk-24510-VZ                      Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                                                                                                   Desc
                                                     Main Document    Page 16 of 29

Debtor 1     Bondera Garrett Newton                                                                     Case number (il known)                                             2:1

6,    Utilities:
      6a,     Electricity, heat, natural gas                                                                  6a.    $                                                                                                       185.00
      6b.     Water, sewer, garbage collection                                                                6b.    $                                                                                                       230.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                                  6c.    $                                                                                                       285.00
      6d.     Other.              Natural Gas                                                                 6d,    $                                                                                                          65.00
             Cell Phones                                                                                             $                                                                                                          80.00
                                                                                                                     $                                                                                                          60.00
7,  Food                                                                                                        7,   $                                                                                          ...............500.00
                                                                                                                                                                                                                       ~.--




8.  Childcare and children's education costs                                                                    8,   $                                                                                                           0.00
9. Clothing, laundry, and dry cleaning                                                                          9.   $                                                                                                       275.00
                                                                                                                                                                                                                           ----
10. Personal care products and services                                                                       10.    $                                                                                                       125.00
11 Medical and dental expenses                                                                                11     $                                                                                                       230.00
12.                 Include gas, maintenance, bus or train fare,
                                                                                                               12. $                                                                                                  225.00
13.                        recreation, newspapers, magazines, and books                                        13. $                                                                                                    0.00
14, Charitable contributions and religious donations                                                           14, $                                                                                                  100.00
15. Insurance.
    Do not include insurance deducted from your payor included in lines 4 or 20.
    15a. life insurance                                                                                      15a.    $                                                                                                  0.00
    15b. Health insurance                                                                                    15b.    $                                                                                                  1.50
    15c. Vehicle insurance                                                                                   15c.    $                                                                                                115.00
    15d, Other insurance, Specify                                                                            15d.    $                                                                                                  0.00
16. Taxes. Do not include taxes deducted from your payor included in lines 4 or 20,
                                                                                                               16. $                                                                                                            0.00
17. Installment or lease n"'/m,.nt.::
    17a. Car payments                                                                                        17a.    $                                                                                                413.00
    17b. Car payments for Vehicle 2                                                                          17b.    $
    17c, Other, Specify:                                                                                     17c.    $
    17d, Other. Specify:                                                                                     17d,    $
18, Your payments of alimony,                                you                 as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).                            18. $                                                                                                            0.00
19. Other payments you make to support others who do not live with you.                                              $
                                                                                                                   19.
20, Other real property           not included in lines 4 or               of this form or on ..... "'n."CJlIl'.. I: Your Income.
    20a. Mortgages on        property                                                                            20a, $
    20b, Real estate taxes                                                                                       20b. $
    20c. Property, homeowner's, or renter's insurance                                                             20c, $
    20d. Maintenance, repair, and upkeep expenses                                                                20d, $
    20e, Homeowner's association or condominium dues                                                             20e, $
21. Other: Specify:                                                                                                21. +$

22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                            $
    22b. Copy line 22 (monthly expenses for Debtor 2), if any. from Official Form 106J-2                                    $
      22c. Add line 22a and 22b The result is your monthly expenses.                                                        $

23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) lrom Schedule I.                                        23a. $                                                                                          9,827.00
    23b. Copy your monthly expenses from line 22c above.                                                     23b. •$                                                                                       -6,-617)8

      23c.   Subtract your monthly expenses from your monthly income
             The result is your monthly nel income.                                                           23c. .$.......................................................................................   __3,209.22
                                                                                                                                                                                                                     ...............................•••




24.                    an Increase or decrease In your expenses within the year after you file this form?
                           expect to finish          for YOllr car loan wothin the year or do you expect your mortgage payment to increase or decrease because of a
                        terms 01 your """.,.,~,.,"'?
      •    No,
      DYes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                                                                                                             page 2
                     Case 2:18-bk-24510-VZ                      Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                                Desc
                                                                Main Document    Page 17 of 29

    Fill   In   this information to identify your case:

IDebtor 1                   Bondera Garrett Newton                                                                       According to the calculations required by this
                                                                                                                         Statement:
Debtor 2
(Spouse, if filing )
                                                                                                                         o     1, Disposable income is not determined under
                                                                                                                                  11 U.S.C. § 1325(b)(3).
United States Bankruptcy Court for the:                Central District of California                                    •     2. Disposable income is determined under 11
                                                                                                                                  U.S.C . § 1325(b)(3).
 Case number                2:18-bk-24510-ER
(if known)
                                                                                                                         o     3. The commitment period is 3 years ,

                                                                                                                         •     4. The commitment period is 5 years .

                                                                                                                          • Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                          12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form . Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (If known) .

•                    .. Calculate Your Average. Monthly Income

      1. What Is your marital and filing status? Check one only .
                •   Not married . Fill out Column A, lines 2-11.
                o Married. Fill out both Columns A and S, lines 2-11 .
           Fill in the average monthly Income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S .C. §
           101 (1 OA). For example, if you are filing on September 15, the 6·month period would be March 1 through August 31 . If the am ount of your monthly income varied during
           the 6 months. add the income for all 6 month s and divide the total by 6 . Fill in the re sult. Do not include any in come amount more than once . For example, if both
           spouses own the same rental property. put the income from that property in one column only. If you have nothing to report for any jine, write $0 in the space.

                                                                                                                ColumnA                    Column   a
                                                                                                                Debtor 1                   Debtor 2 or
                                                                                                                                           non-filing spouse
      2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
         payroll deductions).                                                           $                                    1,700.00      $
      3. Alimony and maintenance payments. Do not include payments from a spouse if
         Column B is filled in.                                                                                 $ _ _ _ _ _0_._
                                                                                                                              0 _0         $
                                                                                                                                               ------
      4. All amounts from any source which are regularly paid for household expenses
         of you or your dependents, including child support. Include regular contributions
         from an unmarried partner, members of your household, your dependents, parents,
         and roommates . Do not include payments from a spouse , Do not include payments
         you listed on line 3.                                                                                  $ _ _ _ __0_.0_0_          $
      5.        Net income from operating a business,
                profession, or farm                                          Debtor 1
                Gross receipts (before all deductions)                          $       0 ,00
                Ordinary and necessary operating expenses                      -$       0,00
                Net monthly income from a business, profession, or farm $               0.00 Copy here -> $                      0.00      $
      6.        Net Income from rental and other real property               Debtor 1
                Gross receipts (before all deductions)                   $               1,800.00
                Ordinary and necessary operating expenses               -$                   0.00
                Net monthly income from rental or other real                                           Copy
                property                                                 $               1,800.00 here -> $                  1,800.00      $
       ---




Official Form 122C-1                 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                             page 1
Software Copyright (c) 1996·2019 Best Case. LLC· www.bestcase.com                                                                                               Bosl Case Bankruptcy
              Case 2:18-bk-24510-VZ                           Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                            Desc
                                                              Main Document    Page 18 of 29
Deblor 1      Bondera Garrett Newton                                                                     Case number (il known)      2: 18-bk-2451 O-ER


                                                                                                     ColumnA                         Column 8
                                                                                                     Debtor 1                        Debtor 2 or
                                                                                                                                     non-filing spouse
                                                                                                     $         0.00                  $
 7. Interest, dividends, and royalties                                                                 - - - - -- -
 8. Unemployment compensation                                                                        $         0.00                  $
                                                                                                       - - - - - --                      -------
      Do not enter the amount if you contend that the amount received was a benefit under
      the Social Security Act. Instead, list it here:
           For you                                                    $               0.00
           For your spouse                                            $
 9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                         $            2,827.00           $
                                                                                                         - - ----
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                                                                                                     $                  0.00         $
                                                                                                     $                  0.00         $
                  Total amounts from separate pages, if any.                                     + $                    0.00         $

  11. Calculate your total average monthly income. Add lines 2 through 10 for                                            I
      each column. Then add the total for Column A to the total for Column B.              $      6,327.00                   $                  =:$       6,327.00
                                                                                         I                                                        I   Total average
                                                                                                                                                      monthly Income

                Determine How to Measure Your Deductions from Income

  12. Copy your total average monthly income from line 11 .                                                                                       $       6,327.00
  13. Calculate the marital adjustment. Check one:
       •      You are not married . Fill in 0 below.
       o      You are married and your spouse is filing with you. Fill in 0 below.
       o      You are married and your spouse is not filing with you.
              Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
              dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
              Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
              adjustments on a separate page.
              If this adjustment does not apply, enter 0 below.
                                                                                             $
                                                                                             $
                                                                                          +$


                     Total



  14. Your current monthly income. Subtract line 13 from line 12 .
                                                                                          E­              __o_._oiJ              Copy here=>



                                                                                                                                                  $       6,327.00
                                                                                                                                                                   0.00




  15. Calculate your current monthly income for the year. Follow these steps:
           15a. Copy line 14 here=>                                                                                                               $ - -6,327.00
                                                                                                                                                        ---
                 Multiply line 15a by 12 (the number of months in a year).                                                                         x 12­
                                                                                                                                                 r---
           15b. The result is your current monthly income for the year for this part of the form .                                               1$      75,924.00




OffiCial Form 122C-1            Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                         page 2
Sortwara Copyrighl (c) 1996·2019 Besl Case. LLC - www.beslcas8 .com                                                                                       BeSI Case BankruplCY
               Case 2:18-bk-24510-VZ                          Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                    Desc
                                                              Main Document    Page 19 of 29
!)ablor 1                             Newton                                                             Case number (if known)




    16. Calculate the median family income that applies to you. Follow these steps:

       16a. Fill in Ihe slate in which you live.                            CA

       l6b. Fill in the number of people in your household.                    1
       16c. Fill in the median family income for your state and size of household.                                                       $       56,580.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
    17. How do the lines compare?
       17 a.       0     Une 15b is less than or equal to line 16c. On the top of page 1 of this form. check box 1, Disposable income is not determined under
                         11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).

       17b.        •     Une 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U. S. C. §
                                     Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                         your current monthly income from line 14 above.
                   Calculate Your Commitment Period Under 11 U.S.C. § 132S(b}(4}

18. Copy your total average monthly income from line 11 .                                                                            $                6~.327.00

19.    Deduct the marital adjustment if it applies. If you are married.               spouse IS no! filing with       and you
       contend that calculating Ihe commitment period under 11 U.S.C.              1325(b)(4) allows you 10           part of your
       spouse's income, copy the amount from line 13.
       19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                                               0.00


       19b. Subtract line 19a from line 18.                                                                                              $        6,327.00


20. Calculate your current monthly income for the year. Follow these steps.
       20a. Copy line 19b                                                                                                                    $    6,327.00

               Multiply by 12 (the number of months in a year).                                                                                  12

       20b. The resull is your current monthly income for the year for this part of Ihe form                                                 $   75,924.00



       20c. Copy the median                income for your stale and size 01 household from line 16c                                         $   56,580.00

       21. How do the lines compare?

               o       Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of Ihis form, check box 3, The commitment
                       period is 3 years. Go to Part 4.

               •       Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court. on the top of page 1 of this form. check box 4, The
                       commitment period is 5 years. Go 10 Part 4.

_                  SignBelow
       By signing here. under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

      X lsI Bondera Garrett Newton
        Rnnn,prl'l Garrett Newton
                        of Debtor 1
       Date
                             IYYYY
        If you checked 17a, do NOT fill out or file Form 122C-2.
        If you checked 17b, fill oul Form 122C-2 and file it with Ihls torm. On line 39 of thai form. copy your current monlhly income from line 14 above.




Official Form 122C-1             Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                page 3
Software Copyright (c) 1996·2019 Best Case. LLC • www.bestcase.com                                                                                Best Case Bankruplcy
                  Case 2:18-bk-24510-VZ                          Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                              Desc
                                                                 Main Document    Page 20 of 29

    Fill in til is information to identify your case:
I

IDebtor 1
  Debtor 2
, (Spouse, if filing)
I
i United States Bankruptcy Court for the:
i Case number
                                                                                                                 • Check if this is an amended filing



Chapter 13 Calculation of Your Disposable Income                                                                                                              04/16

To fill out this form. you will need your completed copy of Chapter 13 Statement of Your Current Monthly Income and Calculation of
Commitment Period (Official Form 122C·1).

Be as complete and accurate as possible. If two married people are filing together. both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form, Include the line number to which additional information applies. On the top any
additional pages, write your name and case number (if known).

                     Calculate Your Deductions from Your Income

       The Internal Revenue Service        issues National and Local Standards for certain elCl)I!lrISeamounts. Use these amounts to answer the
       the           In lines 6-15. To    the IRS               online using the link           in the separate instructions for this form. This
       information may also be available at the                   office.

       Deduct the               amounts set oul in lines 6-15          of your actual expense. In later parts of the form. you will use some of       actual
       "'"''''''Q''''' if   are higher than the standards. Do    include any operating           that you subtracted from income in lines 5         6 of Form
                   • and do not deduct any amounts that you subtracted from your                   in line 13 of Form 122C-1,

       If your expenses differ from month to month, enter the average expense.

       Note: Line numbers 14 are not used in this form. These numbers apply to information required by a similar form used in chapter 7 cases.

       5,      The number of people used in determining your deductions from income

               Fill in the number of people who could be claimed as exemptions on your federal income tax return,
               plus the number of any additional dependents whom you support. This number may be different from                     1
               the number of people in your household,



       National Standards                   You must use the IRS National Standards to answer the questions in lines 6-7.



       6.      Food, clothing. and other Items: Using the number of                you entered in line 5 and the IRS National
               Standards. fill in the dollar amount for food; clothing; and       items.                                                $                647.00


        7.     Out-of-pocket health care allowance: Using the number of people         entered in line 5 and the IRS National Standards; fill in
               the dollar amount for out·of-pockel health care. The number of      is split into two                   who are under 65 and
               people who are 65 or older--because older people have a higher     allowance for health car costs. your actual expenses are
               higher Ihan this IRS amount. you may deduct the additional amount on line 22.




    Official Form 122C-2                                       Chapter 13 Calculation of Your Disposable Income                                           page 1
    Software Copyright {cj1996-2019 Best Case. LLC - www.beslC8se.com                                                                              Best Case Bankruptcy
               Case 2:18-bk-24510-VZ                        Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                              Desc
                                                            Main Document    Page 21 of 29
                                                                                                      Case numbe, (if known)




                                                                                           52
                                                                                       1
         7c.    Subtotal. Multiply line 7a by line 7b.                      $         52.00            Copy here=>         $           52.00

   People who are 65 years of age or older

         7d. Out-aI-pocket health care allowance per person                 $           114
         7e.    Number of people who are 65 or older                        X          0
         7f.    Subtotal. Multiply line 7d by line 7e.                      $          0.00            Copy here:::>       $            0.00

         7g. Total. Add line 7c and line 71                                                                                    Copy total here=>



   Local Standards         You must use the IRS Local Standards to answer the questions in lines 8-15.
   Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
   bankruptcy purposes Into two parts:

   •    Housing and utilities - Insurance and operating expenses
   •    Housing and utilities - Mortgage or rent expenses
   To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart,  online using the link specified in the
   separate Instructions for this form. This chart may also be available at the bankruptcy      office.
   8. Housing and utilities· Insurance and operating expenses: Using the number of people you entered in line 5. fill                511.00
       in the dollar amount listed for your county lor insurance and operating expenses.                              $ _ _ _ _ _ _ _ __
   9,    Housing and utilities· Mortgage or rent expenses:
         9a.    Using the number of people you entered in line 5, fill in the dollar amount
                listed for your county for mortgage or rent expenses,                                                      $     1,688.00
                                                                                                                               ------
         9b. Total average monthly payment for all mortgages and other debts secured by your home.
                To calculate the total average monthly payment, add all amounts that are
                conlractually due to each secured creditor in the 60 months after you file
                for bankruptcy. Next divide by 60.

                       p'·the· crsdltpr


                Equlfirst Corp                                                   $         3,728.28

                                                                                                        Copy                                        Repeat this amount
                                   9b. Total average monthly payment                       3,728.28     here:>        -$             3,728.28       on line 33a.

          9c.   Net mortgage or rent expense.

                Subtract line 9b (Iolal             monlhly paymenl) from line 9a (mortgage                                              Copy
                or renl expense). If this            is less than $0, enter $0.                                                          here:::>    $        0.00
                                                                                                                                                         -------

                                                                   division of the IRS Local Standard for housing is incorrect and
                                                                                                     you claim.                                     $               0.00
                                                                                                                                                         -------




Official Form 122C-2                                      Chapter 13 Calculation of Your Disposable Income                                                        page 2
Software Copyrighl Ie) 1996·2019 Bes! Case. llC www.beslC8se.com                                                                                           Bes! Case Bankruptcy
               Case 2:18-bk-24510-VZ                         Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                                                 Desc
                                                             Main Document    Page 22 of 29
Debtor 1                                                                                                          Case number (11 known)



                  transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

           0o, Go to line 14.

           •   1, Go to line 12,

           02 or more, Go to line 12.
   12. Vehicle operation                      Using the IRS Local Standards and the number of vehicles for which you claim the
       operating expenses.             in the Operating Costs that apply for your Census region or metropolitan statistical area.                                 $                289.00
   13, Vehicle ownership or lease                       Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below.
       You may not claim the expense              you do not make any loan or lease payments on the vehicle, In addition, you may not claim the expense lor
       more than two vehicles,
    Vehicle 1         Describe Vehicle 1:
                                                 2015 Hunydai Sonata Vehicle for transportation
   13a, Ownership or leasing costs using IRS Local Standard""",,, .. ,, .. ,,""'"'''' '''''" .. " " "                       $
   13b, Average monthly payment for all debts secured by Vehicle 1
           Do not include costs for leased vehicles.

           To calculate the average monthly ",,,,,,,,,,cm' here and on line 13e, add all amounts that
           are contractually due to each            creditor in the 60 months after you file for
           bankruptcy. Then divide by 60.

                 Name of each creditor for Vehicle 1                                 Average monthly
                                                                                     payment
                 Sierra Credit                                                       $              248.32

                                                                                                                                                           Repeat this
                                                                                                                       Copy                                amount on
                                          Total Average Monthly Payment              $              248.32             here =>       .$        248.32      tine 33b,



   13c, Net Vehicle 1 ownership or lease expense                                                                                                      Copy net
                                                                                                                                                      Vehicle 1
           Subtract line 13b from line 13a, if this number is less than $0, enter $0.                                                                 expense here
                                                                                                                            $             248.68      =>               $            248.68

     Vehicle 2         Describe Vehicle 2:
    13d. Ownership or leasing costs using IRS Local Standard ...... " ... ,..... ,'"................. " ..... "             $               0.00
    13e.             monthly payment for all debts secured by Vehicle 2. Do not include costs for
                   vehicles,

                 Name of each creditor for Vehicle 2                                  Average monthly
                                                                                      payment

                                                                                      $

                                                                                                                     Copy                              Repeallhis
                                                                                                                   , here                              amount on line
                                          Total average monthly payment               $                                                        0.00    33c.
                                                                                                                   i   =>       -$

    13t Net Vehicle 2 ownership or lease expense                                                                                                      Copy net
                                                                                                                                                      Vehicle 2
           Subtract line 13e from line 13d, if this number is less than $0, enter $0,                                                                 expense here
                                                                                                                            $               0.00      =>                 $             0.00

    14, Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
        Public Transportation expense allowance regardless of whether you use public transportation.                                                               $                   0.00
    15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you ctaim that you may
        also deduct a public transportation expense, you    fill in what you believe is the appropriate expense. but you may
        not claim more than the IRS Local Standard for       Transporta/ion,                                                                                       $                   0.00




Official Form 122C·2                                       Chapter 13 Calculation of Your Disposable Income                                                                          page 3
Software Copyright (0) 1996·2019 Besl Case.   - www,OestcasELcom                                                                                                              Best Case Bankruptcy
               Case 2:18-bk-24510-VZ                          Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                  Desc
                                                              Main Document    Page 23 of 29
Deblor 1                             Newton                                                          Case number (JI Jmown)



   Other Necessary Expenses                In addition to the expense deductions listed above, you are allowed your monthly expenses for
                                           the following IRS categories.
   16. Taxes: The total monthly amount that you will          pay for federal, state and local taxes. such as income taxes.
       self-employment taxes, social security taxes. and           taxes. You may include the monthly amount withheld from
       your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12
       and subtract that number from the lolal monthly amount that is withheld to pay for taxes.
       Do not include real estate, sales, or use taxes.                                                                                $                0.00
   17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement
       contributions, union dues, and uniform costs.
       Do not include amounts that are not required by your job, such as voluntary 401 (k) contributions or payroll savings.           $                0.00
   18. life Insurance: The lolal monlhly premiums that you pay for your own term lile insurance. If two married people are
       filing together, include payments thaI you make lor your spouse's term life insurance.
       Do not include premiums for life insurance on your dependents, for a non-filing spouse's life insurance, or for any form
       of life insurance other than term.                                                                                              $                0.00
   19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or
       administrative agency, such as spousal or child support payments.
       Do not include payments on past due obligations for spousal or child support You will list these obligations in line 35.        $                0.00
   20.     Education: The total monthly amount thai you pay for education that is either required:
           • as a condition for your job, or
           • for your physically or mentally challenged dependent child if no public education is available for similar services.      $                0.00
   21. Chlldcare: The total monthly amount that you pay for childcare, such as babysitting, daycare. nursery, and preschool.
       Do not include payments for any elementary or secondary school education.                                                       $                0.00
   22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care
       that is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid
       by a health savings account. Include only the amount that is more than the total entered in line 7.
       Payments for health insurance or health savings accounts should be listed only in line 25.                                      $                0.00
   23. Optional telephone and telephone services: The total monthly amount Ihat you             for telecommunication services
       for you and your dependents, such as pagers, call waiting. caller identification,        long distance, or business cell
       phone service. to the extent necessary for your health and welfare or thai of your dependents or for the production 01
       income, if it is not reimbursed by your employer.
       Do not include              for basic home telephone, internet and cell phone service. Do nol include self-employment
       expenses,          as Ihose reported on line 5 of Official Form 122C-l, or any amount you previously deducted.                 +$                0,00

   24. Add all of the expenses allowed under the IRS expense allowances.                                                               $        1,141.68
       Add lines 6 through 23.
   Additional Expense Deductions                  These are additional deductions allowed by the Means Test.
                                                  Nole: Do not include any expense allowances listed in lines 6-24.

   25.     Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
           insurance, disability Insurance. and health savings accounts that are reasonably necessary for yourself, your spouse. or
           your dependents.
           Health insurance                                               $           0.00
           Disability Insurance                                           $           0.00
           Health savings account                                       +$            0.00

           Total                                                              $         0.00      Copy total here=>                    $                0.00


           Do you actually spend this total amount?
           o      No. How much do you actually spend?

           •       Yes                                                        $
    26. Continued contributions to the care of household or family members. The actual monthly P1(,''''''''''·''
        continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or     member of
        your household or member of your immediate family who is unable to pay for such expenses. These expenses may
        include contributions to an account of a qualified ABLE program. 26 U.S.C, § 529A(b)                                               $            0.00
    27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the
        safety of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
           By law, the court must keep the nature of these expenses confidential.                                                          $             0.00



Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                          page 4
Software Copyright (C) 1996·2019 Best Case. LLC - www.bestcase.com                                                                             Best Case Bankruptcy
             Case 2:18-bk-24510-VZ                           Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                                         Desc
                                                             Main Document    Page 24 of 29
Debtor 1                             Newton                                                                    Case number (if known)     2:18·bk·24510-ER
   28. Additional home energy costs. Your home energy costs are included in your insurance and                                          expenses on
       line 8.
           If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
           8. then fill in the excess amount of home energy costs
           You must give your case trustee documentation of your actual expenses. and you must show thai the additional
           amount claimed is reasonable and necessary.                                                                                                      $                               0.00
   29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than
       $160.42' per child) that you pay for your dependent children who are younger than 18 years old to attend a private or
       public elementary or secondary school.
           You must give your case trustee documentation of                    actual            and you must explain why the amount
           claimed is reasonable and necessary and not                                     in lines 6-23.
           • Subject to adjustment on 4/01/19. and every 3 years after that for cases begun on or after the date of                                         $                               0.00
   30. Additional food and clothing expense. The monthly amount        which your actual food and clothing expenses are
             than the combined food and clothing allowances in the      National Standards. That amount cannot be more
           5% of the food and clothing allowances in the IRS National Standards.
           To find a chart           the maximum additional allowance. go online using the link specified in the separate
           instructions for this form. This chart may also be available at the bankruptcy clerk's office.
           You must show that the additional amount claimed is reasonable and necessary.                                                                    $                                0.00
   31.                  charitable contributions. The amount that                   will continue to contribute in the form of cash or financial
                        to a religious or charitable organization. 11                 § 548(d)(3) and (4).
           Do not include any amount more than 15% of your gross monthly income.                                                                            $                                0.00

   32. Add all of the additional expense deductions.                                                                                                        $                              0.00
       Add lines 25 through 31.

   Oeductlons for Debt Payment

   33, For debts that are secured by an interest in nrr>n,,·rtv                         own, including home mortgages, vehicle
       loans, and other secured debt, fill in lines 33a
         To calculate the total average monthly payment, add all amounts that are contractually due to each secured
         creditor in the 60 months after you file for bankruptcy. Then divide by 60.
             Mortgages on your home                                                                                                                     Average monthly
                                                                                                                                                        payment
   33a.             line 9b here                                                                                                                =>      $ ..................::c..:..:::.
                                                                                                                                                            ~                          .:c..:~.


             Loans on your first two vehicles
   33b.      Copy line 13b here                                                                                                                 =>      $                      248.32
   33c.      Copy line 13e here                                                                                                                 =>      $                              0.00
   33d.      List other secured debts:
   Name of each creditor for other secured debt                      Identify property that secures the debt

                                                                                                                                  or insurance?
                                                                                                                                  0       No
            -NONE­                                                                                                                0       Yes           $

                                                                                                                                  0       No
                                                                                                                                  0       Yes

                                                                                                                                  0       No
                                                                                                                                  0       Yes   +       $


                                                                                                                                                Copy
                                                                                                                                                total
    33e     Total average monthly payment. Add lines 33a through 33d                                                $           3,976.60        here=> $




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                                                               page 5
Software Copyrighl (c) 1996-2019 Best Case, LLC • www.oeslcase.com                                                                                                          Besl Case Bankruptcy
                 Case 2:18-bk-24510-VZ                                      Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                                       Desc
                                                                            Main Document    Page 25 of 29
Debtor 1                                                                                                              Case number (if known)


   34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
       or other property necessary for your support or the support of your dependents?

         o      No.      Go to line 35 .
         •      Yes. State any amount that you must pay to a creditor. in addition to the payments
                     listed in line 33, to keep possession of your property (called the cure amount).
                     Next, divide by 60 and fill in the information below.
    Name of the creditor                                            Identify property that secures the debl                  Tolal cure amounl                                    cure



                                                                                          <4 t\l r r~,      A':
                                                                     FMV provided from Appraisal report
    Equifirst Corp                                                              05·20·2019                              $             169.119.15 .. 60           $                 2,818.65
                                                                                                                        $                              .. 60=$
                                                                                                                        $                              + 60 =+$

                                                                                                                                                            Copy
                                                                                                                                                            lot'll
                                                                                                                    Total $                2.818.65         here=>        $                 2,818.65

   35. Do you owe any priority claims· such as a priority tax, child support, or alimony. that
       are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

         •      No.      Go to line 36.
         o      Yes. Fill in the total amount of all of these priority claims. Do not include current or
                     ongoing priority claims, such as those you listed in line 19.
                           Total amount of all past-due priority claims                                                     $                   0.00           + 60       $   "'"~"""~~ ...............   ­
   36. Projected monthly Chapter 13 plan payment                                                                             $
         Currenl multiplier for your district as stated on the list issued by the Administrative
         Office of the United States Courts (for districts in Alabama and North Carolina) or by
         the Executive Office for United States Trustees          all other districts).                                     x
         To find a list of district multipliers that includes your    go online using the link specified In the
         separate instructions (or this form This list may also be available at the bankruptcy clerk's office.
                                                                                                                                                          Copy IotaI
         Average monthly administrative expense                                                                                  $                        here=> $



   37,       Add all of the deductions for debt payment.                                                                                                               $               6,795.25
             Add lines 33e through 36,

   Total Deductions from Income

   38, Add all of the allowed deductions.
             Copy line 24, All of the expenses allowed under IRS
             expense allowances                                                                         $         1,747.68
             Copy line 32, All of the additional expense deductions                                    $             0.00
             Copy line 37. All of the deductions for debt payment                                      +$



             Total deductions ................ ,................................... ,,", ......... ,    $                            Copy total here::>               $                      8.542.93




Official Form 122C-2                                                     Chapter 13 Calculation of Your Disposable Income                                                                          page 6
Sol\ware Copyright (c) 1996-2019 Besl case. LLC - www.bestcase.com                                                                                                                    Best Case Bankruptcy
               Case 2:18-bk-24510-VZ                       Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                                         Desc
                                                           Main Document    Page 26 of 29
Deblor 1                                                                                               Case number (II known)



                Determine Your Disposable Income Under 11 U.S.C. § 1325(b)(2)

   39. Copy your total current monthly income from line 14 of Form 122C-1, Chapter 13
       Statement of Your Current Monthly Income and Calculation of Commitment Period.                                               $                  6,327.00
   40, Fill in any reasonably             income you receive for support for dependent
       children. The monthly average any child support payments, fosler care payments, or
       disability payments for a dependent child, reported in Part I of Form 122C-1, that you
       received in accordance with applicable nonbankruptcy law to the extent reasonably
       necessary to be expended for such child.                                                                $                 0.00
   41, Fill in all qualified retirement deductions. The monthly total of all amounts that your
       employer withheld from wages as contributions for qualified retirement plans, as specified
       in 11 U.S.C. § 541(b)(7) plus all required repayments of loans from retirement plans, as
       specified in 11 U,S,C. § 362(b)(19),                                                                    $                 0.00
   42. Total of all deductions allowed under 11 U.S.C. § 707(b)(2)(A). Copy line 38 here                =>     $
   43, Deduction for special circumstances, If special circumstances          additional
       expenses and you have no reasonable alternative, descnbe the           circumstances and
       their expenses. You must give your case trustee a detailed explanation of the special
       circumstances and documentation for the expenses.

   Describe the special circumstances                                                    Amount of expense

                                                                                     $

                                                                                     $

                                                                                     $

                                                                                                              Copy
                                                                          Total $                0.00         here=> $                      0.00


                                                                                                                                   Copy
   44. Total adjustments. Add lines 40 through 43,                                                =>      $                        here:> -$



   45. Calculate your monthly disposable income under § 1325(b)(2). Subtract line 44 from line 39.                                          $      -2,215.93

                 Change in Income or Expenses

   46. Change in income or expenses. If the income in Form 122C-1 or the expenses you reported in this form
           have changed or are virtually certain to            after the dale you filed your bankruptcy petition and during the
           time your case will be open, fill in the              below, For example, if the wages reported increased after
           you filed your petition. check '122C-l in the first column, enter line 2 in the second column, explain why the
           wages increased. fill in when the Increase occurred, and fill in the amount of the increase,

    Form             Une           Reason for change                                       Date of change          Increase or      Amount of change
                                                                                                                   decrease?
    D 122C-l                                                                                                       D Increase
    D 122C-2                                                                                                       D Decrease       $

    D 122C-1                                                                                                       D Increase
    D 122C-2                                                                                                       D Decrease       $
    D 122C-1                                                                                                       D Increase
    D 122C-2                                                                                                       D Decrease       $
    D 122C-1                                                                                                       D Increase
    D 122C·2                                                                                                       D Decrease           $




Official Form 122C-2                                     Chapter 13 Calculation of Your Disposable Income                                                  page 7
Software Copyright (e) 1996-2019   Case. LLC   www.bestcase.com                                                                                     Besl Case Bankruplcy
             Case 2:18-bk-24510-VZ                           Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                              Desc
                                                             Main Document    Page 27 of 29
Debtor 1     Bandera Garrett Newton                                                               Case number (if known)   2:18-bk-24510-ER




               Sign Below



           By signing here, under penalty of perjury you declare that the information on this statement and in any attachments is true and correct.


       X 151 Bandera Garrett Newton
         Bandera Garrett Newton
            Signature of Debtor 1
   Date            7-       ( g' - I CI
            MM I DD    I YYYY           -(




Official Form 122C-2                                       Chapter 13 Calculation of Your Disposable Income                                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcese.com                                                                            Best Case Bankruptcy
             Case 2:18-bk-24510-VZ                             Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42             Desc
                                                               Main Document    Page 28 of 29
Debtor 1    Bondera Garrett Newton                                                               Case number (If Known)




                                                 Current Monthly Income Details for the Debtor

Debtor Income Details:
Income forthe Period 08/01/2018 to 01/31/2019.

Une 2 • Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income:       contribution
Income     Month:
 6 Months                                                 $0.00
 5 Months Ago:
 4 Months
 3 Months
 2 Months Ago:
 Last Month:                      01/2019
                               per month:               $700.00



Line 2 • Gross wages, salary, tips, bonuses, overtime, commissions
Source of Incomt:: Health care provider
Income by Month:
 6 Months                          08/2018....   ~------
                                                        $1,000.00
                                                           ~




 5 Months                          09/2018              $1,000.00­
 4 Months Ago:                                          $1,000.00
 3 Months Ago:                                            ,OOO.~.o~
 2 Months                                                 ,000.00
 Last Month:                                              ,000.00
                                per month:              $1,000.00



Line 6 • Rent and other real property income
Source of Income: Collection rents
                     by Month:
                            Date                                        Income                          Expense            Net
 6 Months Ago:                     08/2018                                   $1,800.00                         $0.00             $1,800.00
5 Months Ago:                      09/2018                                   $1,800.00                         $0.00             $1,800.00
4 Months Ago:                      10/2018                                   $1,800.00                         $0.00             $1,800.00
 3 Months Ago:                     11/2018                                   $1,800.00                         $0.00             $1,800.00
 2 Months                          12/2(>18                                  $1,800.00                         $0.00             $1,800.00
 Last Month:                       01/2019                                   $1,800.00                         $0.00             $1,800.00
                                per month:                                   $1,800.00                         $0.00
                                                                                                     Monthly NET Income:         $1,800.00




Official Form 122C-2                                       Chapter 13 Calculation of Your Disposable Income                       page 9
Software Copyright (cI1996-2019 Best Case. llC - www.bestcase.com                                                          Best Case Bankruptcy
             Case 2:18-bk-24510-VZ                            Doc 66 Filed 07/18/19 Entered 07/18/19 11:29:42                              Desc
                                                              Main Document    Page 29 of 29
Debtor 1                                                                                          Case number (if known)   2: 18-bk-2451 O-ER
Line 9 • Pension and retirement income
Source of Income: SSi
Income by Month:
 6 Months Ago:                    08/2018                                  $1,570.00
 5 Months Ago:                    09/2018                                  $1,570.00
 4 Months Ago:                     10/2018                                 $1,570.00
 3 Months Ago:                     11/2018                                 $1,570.00
 2 Months Ago:                     12/2018                                 $1,570.00
 Last Month:                      01/2019                                  $1,570.00
                       A verage per month:                                 $1 !570.00



Line 9 • Pension and retirement income
Source of Income: Veteran Administration
Income by Month:
 6 Months Ago:                     08/2018                                $1,257.00
 5 Months Ago:                    09/2018                                 $1,257.00
 4 Months Ago:                     10/2018                                 $1,257.00
 3 Months Ago:                     11/2018                                 $1,257.00
 2 Months Ago:                     12/2018                                 $1,257.00
 Last Month:                       01/2019                                 $1,257.00
                       A verage per month:                                _!1,257.00




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                           page 10
Software Copyright (e) 1996-2019 Besl Case. LLC - www.beslcase.com                                                                              BeSI Case Bankruptcy
